Citation Nr: 0515487	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  01-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cognitive 
disorder, claimed as secondary to hypertension.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  He also had verified service in the United States Army 
Reserves from February 1968 to March 1972 (as well as other 
unverified periods) and in the National Guard from May 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) North Little 
Rock, Arkansas.  After the appeal was certified to the Board, 
the Board undertook additional development of the claims 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the 
Board remanded the appeal to accord the veteran due process.  
The claims were recertified to the Board, and were denied in 
June 2004.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2005, the Court granted the parties' joint motion for 
remand and the claims were returned to the Board.

The Board notes that the veteran originally raised the issue 
of service connection for a cognitive disorder as secondary to 
a cerebral vascular accident which he believes to have been 
caused by his hypertension.  As such, the issues have been 
stylized above accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran currently carries a diagnosis of hypertension.  He 
alleges he was told in service that he had high blood 
pressure, and therefore he contends he is entitled to service 
connection for the disorder. 

The veteran's blood pressure was documented during his active 
duty service, as well as on his annual Reserve examinations.  
Active duty records reveal that on entrance examination in 
January 1966, it was 104/76.  On the September 1967 separation 
examination, it was 134/60.   Available annual Reserve 
examinations yielded these results: in July 1975, 124/80; and 
in July 1981, 102/70.

In the February 2005 motion for joint remand which was 
subsequently granted by the Court, the parties pointed out 
that "[a]ccording to the Merck Manual, systolic blood pressure 
from 130-139 is considered 'High-normal.'  See 
http://www.merck.com/mrkshared/mmanual/tables/199tb2.jsp."  
The Court ordered the remand, in part, because the Board did 
not address the veteran's blood pressure on his separation 
examination, which falls within this range.

It is unclear to the Board, which is not at liberty to base a 
decision on its own unsubstantiated medical conclusions, what 
bearing the "high-normal" designation has, if any, on the 
medical issue of whether the veteran's current hypertension is 
in fact causally related to the separation examination reading 
(and thus to his service).  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  For that reason, the Board finds that 
further medical opinion is required to clarify the etiology of 
the veteran's hypertension and would be instructive with 
regard to the appropriate disposition of the issues under 
appellate review.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

As the veteran is claiming a cognitive disorder as secondary 
to hypertension (as a residual of a cerebral vascular 
accident), the Board finds this issue is inextricably 
intertwined with the issue of service connection for 
hypertension.  Therefore, a decision is deferred until the 
mandates of this remand order are satisfied. 

Accordingly, this matter is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO is requested to forward the 
veteran's claims folder to a VA examiner for an 
opinion.  The examiner is requested to review 
the claims folder in order to render an opinion 
as to whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's current hypertension is medically 
linked to his service.  Specific attention is 
invited to the veteran's September 1967 
separation examination, in which his blood 
pressure was documented as 134/60.  Attention 
is also invited to the Merck Manual referenced 
in the February 2005 motion for joint remand 
and above, which indicates that a systolic 
pressure between 130 and 139 is considered 
"high-normal."

If an examination is deemed necessary by the 
examiner, it should be conducted.  The 
examiner's review of the claims folder should 
be so noted in the opinion.  A complete 
rationale for any opinion expressed also should 
be included.

2.  Thereafter, the RO should readjudicate the 
issues on appeal.  If the determinations remain 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case.  The veteran should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


